COURT OF APPEALS FOR THE
                                      FIRST DISTRICT OF TEXAS AT HOUSTON

                                                  ORDER ON MOTION
Cause Number:               01-12-00378-CR
Trial Court Cause
Number:                     1749885
Style:                      Christopher Hedlund
                            v The State of Texas
                  *
Date motion filed :         April 8, 2013
Type of motion:             Extension of Time to File Appellant's Brief
Party filing motion:        Appellant
Document to be filed:       Brief

Is appeal accelerated?      Yes         No

If motion to extend time:
         Original due date:                             December 27, 2012
         Number of previous extensions granted:         2
         Date Requested:                                April 29, 2013

Ordered that motion is:

              Granted
                    If document is to be filed, document due: April 29, 2013
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                         The Court will not grant additional motions to extend time.
              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other:


Judge's signature: /s/ Chief Justice Sherry Radack
                          Acting individually           Acting for the Court

Panel consists of Chief Justice Radack and Justices Higley and Brown

Date: April 17, 2013